WilsoN, Judge:
The merchandise involved in this appeal consists of wool sweaters imported from Japan and entered at the port of New York.
At the trial, counsel for the respective parties entered into the following stipulation:
Me. Auster: The merchandise involved here consists of 50 dozen pullover sweaters invoiced at $25 per dozen, f. o. b. Japan, on designation of quality No. DW-42. And they were appraised at $36.07 per dozen net packed on the basis of export value. This merchandise is in fact quality ZW-42 and the correct appraised value, also on the basis of export value, should have been $25 per dozen, net packed, as invoiced.
ij: ‡ * * 'Jf # #
Judge Wilson: Are you willing to submit the case on the stipulation?
Me. Langus: Yes, sir.
Me. Auster: The Government submits.
On the agreed facts, I find export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is $25 per dozen, net packed, as invoiced.
Judgment will be entered accordingly.